Citation Nr: 9915371
Decision Date: 05/05/99	Archive Date: 06/24/99

DOCKET NO. 94-49 079               DATE MAY 05, 1999

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUES

1. Whether new and material evidence has been submitted to reopen
a claim of entitlement to service connection for posttraumatic
stress disorder (PTSD).

2. Whether new and material evidence has been submitted to reopen
a claim of entitlement to service connection for malaria.

3. Entitlement to an increased rating for the postoperative
residuals of a right ulnar nerve injury.

4. Entitlement to a total rating based on hospitalization for
service connected disabilities under the provisions of 38 C.F.R.
4.29.

REPRESENTATION

Appellant represented by: Disabled American Veterans 

ATTORNEY FOR THE BOARD 

A.D. Jackson, Counsel 

INTRODUCTION

The appellant had active service,from July 1956 to May 1959 and
October 1963 to October 1965. This matter comes before the Board of
Veterans'Appeals (Board) on appeal from a rating decision of the
Department of Veterans Affairs (VA) St. Petersburg, Florida,
Regional Office (RO).

FINDINGS OF FACT

1. By a letter dated March 18, 1993, the RO informed the veteran of
the continued denial of service connection for PTSD, and of the
denial of claims for an increased rating for the service-connected
postoperative residuals of right ulnar nerve injury and for a
temporary total disability rating under 38 C.F.R. 4.29.

2. In November 1993, the veteran filed a notice of disagreement
(NOD) concerning all issues of which he was informed in the March
1993 letter.

3. On January 19, 1994, the RO issued a statement of the case (SOC)
concerning the reopening of claims for service connection for PTSD
and for malaria, the claim for an increased rating for right ulnar
nerve injury, and the claim for a temporary total disability rating
under 38 C.F.R. 4.29.

4. On March 18, 1994, the RO received a VA form 9 from the veteran,
which only discussed the claim for service connection for PTSD.

5. In his substantive appeal or other documents filed within one
year after the notice of the rating decision or within 60 days
after the issuance of the SOC, the

- 2 -

veteran has failed to allege specific error of law or fact with
respect to the claims for service connection for malaria, an
increased rating for right ulnar nerve injury, and a temporary
total disability rating under 38 C.F.R. 4.29.

6. In September 1992, the RO denied service connection for PTSD.

7. The evidence submitted since the RO's September 1992 decision
either does not bear directly and substantially upon the specific
matter under consideration, or is cumulative or redundant, or is
not so significant that it must be considered in order to fairly
decide the merits of the claim.

CONCLUSIONS OF LAW

1. The veteran has not met the requirements to perfect an appeal
concerning the claims for service connection for malaria, an
increased rating for right ulnar nerve injury, and a temporary
total disability rating under 38 C.F.R. 4.29. 38 U.S.C.A. 7105(d)
(West 1991); 38 C.F.R. 20.202 (1998).

2. The September 1992 decision of the RO denying service connection
for PTSD is final; the additional evidence received since the RO's
September 1992 decision is not new and material, and the veteran's
claim for benefits has not been reopened. 38 U.S.C.A. 5107, 5108,
7105 (West 1991); 38 C.F.R. 3.104, 3.156 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Adequacy of Appeals

A March 1993 rating decision determined that the veteran had not
submitted new ar d material evidence to reopen claims for service
connection for malaria and PTSD; denied an increased rating for the
right ulnar nerve injury; and denied a total rating based on
hospitalization for service connected disabilities under 38 C.F.R.

- 3 - 

 4.29. On March 18, 1993, the veteran was notified of the rating
decision. In October 1993, the veteran submitted a NOD as to all
previously mentioned issues.

The RO issued a SOC in January 1994 regarding the issues of whether
new and material evidence had been submitted to reopen claims of
entitlement to service connection for malaria and PTSD; an
increased evaluation for the postoperative residuals of a right
ulnar nerve injury; and a total rating based on hospitalization for
service connected disabilities under the provisions of 38 C.F.R.
4.29. On March 18, 1994, the RO received the veteran's VA Form 9,
substantive appeal. However, the VA Form 9 contained no arguments
regarding the issues of whether new and material evidence had been
submitted to reopen a claim of service connection for malaria; an
increased evaluation for the postoperative residuals of a right
ulnar nerve injury; or a total rating based on hospitalization for
service connected disabilities under the provisions of 38 C.F.R.
4.29. The veteran's representative indicated that the veteran would
present arguments at a requested personal hearing. A personal
hearing was scheduled in July 1994 at the RO, however, the veteran
failed to report to this hearing. The next communication concerning
these claims is the VA Form 646, submitted by the veteran's
representative, dated in July 1994.

An appeal to the Board consists of a timely notice of disagreement
(NOD) and a timely substantive appeal in response to the statement
of the case (SOC). 38 U.S.C.A. 7105 (West 1991); 38 C.F.R. 20.200.
The claimant has one year from the date of notification of a rating
decision to file a NOD to initiate the appeal. 38 U.S.C.A.
7105(b)(1). To complete the appeal, a claimant must file a
substantive appeal within 60 days of the mailing date of the SOC,
or within the remaining time, if any, of the one-year period after
the date of notification of the action appealed. 38 U.S.C.A. 7105
(West 1991); 38 C.F.R. 20.302(b) (1998).

The substantive appeal should set out specific arguments relating
to errors of fact or law, made by the agency of original
jurisdiction in reaching the determination or determinations being
appealed. To the extent feasible, the argument should be re rated
to the specific items in the SOC and any prior supplemental SOC.
The

- 4 -

Board will construe such argument in a liberal manner for purposes
of determining whether they raise issues on appeal, but the Board
may dismiss any appeal which fails to allege specific error of fact
or law in the determination or determinations being appealed. The
Board will not presume that an appellant agrees with any statement
of fact contained in an SOC or supplemental SOC which is not
specifically contested. Proper completion and filing of a
substantive appeal are the last actions the appellant needs to take
to perfect an appeal. 38 C.F.R. 20.202 (1998). A decision as to the
adequacy of allegations of error of fact or law in a substantive
appeal will be made by the Board. When the Board raises the issue
of adequacy of the substantive appeal, the appellant and his
representative, if any, will be given notice of the issue and a
period of 60 days following the date on which such notice is mailed
to present written argument or to request a hearing to present oral
argument on the question. The date of mailing of the notice will be
presumed to be the same as the date of the letter of notification.
38 C.F.R. 20.203 (1998).

In a letter dated September 9, 1998, the Board informed the
appellant that the substantive appeal received in March 1994 did
not allege specific errors of law or fact with respect to the
claims for service connection for malaria, an increased rating for
right ulnar nerve injury, and a temporary total disability rating
under 38 C.F.R. 4.29. The Board informed the appellant that
pursuant to 38 C.F.R. 20.203 he was given 60 days from the date of
the letter to present a written argument or to request a hearing to
present oral arguments in support of his appeal of those issues.

The veteran responded in September 1998 by filing a VA form 9
concerning "all issues" in the September 1998 letter from the
Board. He also indicated by check marks that he wanted a hearing
before the Board in Washington, DC. By a letter dated January 27,
1999, the Board informed the veteran that such a hearing was
scheduled for April 6, 1999, but the veteran replied in February
1999 that he would be unable to attend the hearing. He requested
that the hearing be canceled.

The September 1998 VA form 9, as well as statements submitted by
the veteran's representative in September 1997 and July 1994, are
too late to be timely

- 5 -

substantive appeals, as they were received more than 60 days after
the January 1994 SOC and more than one year after the March 1993
notification of the actions that are the subject of this appeal.

To summarize, with respect to the claims for service connection for
malaria, an increased rating for right ulnar nerve injury, and a
temporary total disability rating under 38 C.F.R. 4.29, the
substantive appeal received in March 1994 does not contain
allegations of error of fact or law as to those issues. The
appellant was so informed and given 60 days to present argument or
request a hearing. The Board finds that no adequate substantive
appeal has been timely filed with respect to those issues.
Accordingly, the Board lacks jurisdiction regarding these issues.
The claims with respect to these issues are dismissed.

II. PTSD

Pertinent VA law provides that service connection may be allowed
for a disability that is incurred in or aggravated by the veteran's
period of active service. 38 U.S.C.A. 1131 (West 1991).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court cited
Edenfield v. Brown, 8 Vet. App. 38 (1995), and noted that 38
U.S.C.A. 5108, 7104(b), and 7105(c) required that to reopen a
previously and finally disallowed claim (whether decided by the
Board or an RO) there must be "new and material presented or
secured" since the time that the claim was finally disallowed on
any basis. Evans, 9 Vet. App. at 283.

Without the filing of a notice of disagreement within one year of
the date of mailing of the notification of the initial review and
determination of appellant's claim, a rating determination is final
and is not subject to revision upon the same factual basis. See 38
U.S.C.A. 7105 (West 1991); 38 C.F.R. 3.104 (1998). An appellant
must present "new and material" evidence before VA is required to
reopen, develop, and adjudicate a prior final claim as to its
merits. YT v. Brown, 9 Vet. App. 195 (1996). "[A]bsent the
submission of new and material evidence,

- 6 - 

the claim cannot be reopened or readjudicated by the VA." Henderson
v. Brown, 6 Vet. App. 45, 46 (1993). If the appellant fails to meet
either part of this threshold requirement, the Board is not
required to consider the merits of the claims.

The question before the Board is the limited question of whether
the veteran has submitted new and material evidence to reopen his
previously denied claim. To reopen a finally denied claim, a
veteran must submit new and material evidence. 38 U.S.C.A. 5108,
7105 (West 1991); 38 C.F.R. 3.104 (1998).

As defined by regulation, new and material evidence means evidence
not previously submitted to agency decision makers which bears
directly and substantially upon the specific matter under
consideration, which is neither cumulative nor redundant, ar@d
which by itself or in connection with evidence previously assembled
is so significant that it must be considered in order to fairly
decide the merits of the claim. 38 C.F.R. 3.156(a) (1998).

Current case law provides for a three-step analysis when a claimant
seeks to reopen a final decision based on new and material
evidence. First, it must be determined whether new and material
evidence has been presented under 38 C.F.R. 3.156(a); second, if
new and material evidence has been presented, it must be determined
immediately upon reopening whether, based upon all the evidence and
presuming its credibility, the claim as reopened is well grounded
pursuant to 38 U.S.C.A. 5107(A); and third, if the claim is well
grounded, the merits of the claim must be evaluated after ensuring
the duty to assist under 38 U.S.C.A. 5107(b) has been fulfilled.
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) and Winters v.
West, 12 Vet App 203 (1999) (en banc).

It must be determined whether the evidence presented or secured
since the prior final disallowance of the claim is new and material
when "the credibility of the [new] evidence" is presumed. Justus -
V. Principi, 3 Vet. App. 510, 513 (1992). The new and material
evidence must be presented or secured since the time that the claim
was finally disallowed on any basis, not only since the time that
the claim was last disallowed on the merits. Evans v. Brown, 9 Vet.
App. 273, 285 (1996).

- 7 - 

In September 1992, the RO denied service connection for PTSD. The
RO determined that there was no evidence of a combat related
experience during service or that the veteran served in Vietnam.
The Board notes that the claims folder contains two copies of the
letter notifying the veteran of the denial. The file copy is dated
September 24, 1992. The second copy of the notification contains
two different dates of issuance: September 24, 1992, and October 5,
1992. It also contains a September 29, 1992, date of receipt by the
RO stamped on the back. Thus, it appears that the second copy of
the notice was returned and re-issued. A review of the claims file
show that during this period the veteran relocated several times
including an extended period of VA hospitalization from August to
October 1992. In a statement dated December 26 and received by the
RO in December 1992, the veteran notes his diagnoses of PTSD by
various VA doctors, then adds: "if you members of the adjudication
board cannot agree with your own doctors, I see no point in trying
to convince you otherwise." The Board thus concludes that the
veteran had received notice of the September 1992 denial of service
connection for PTSD.

The September 1992 rating decision is the last final decision on
the issue of service connection for PTSD. Therefore, the Board
shall review the evidence of record at the time of, and evidence
submitted since, that RO decision.

The evidence previously considered by the RO included the veteran's
service records and post service VA clinical reports. The veteran's
DD Form 214 (Report of Transfer or Discharge), from his second
period of service disclosed that he was classified as a medical
specialist. Importantly, this record contains no reference to any
combat citations. The administrative records now on file do not
show that the veteran was entitled to receive the Purple Heart
Medal, the Combat Action Ribbon, or other awards or decorations
appropriate to his branch of service denoting participation in
combat with the enemy. Further, the service administrative records
do not show that he served in Vietnam.

Post service VA hospital records relate that in March 1976 the
veteran was admitted to the VA for complaints of depression. He was
hospitalized between

8 - 

March and May 1976 with diagnoses that included chronic alcoholism
and depressive reaction.

In May 1992 the veteran was hospitalized at a VA facility.
Diagnoses included PTSD, alcohol dependence, and personality
disorder, not otherwise specified between borderline schizo-type
and narcissistic traits. In July 1992 the veteran underwent VA
psychiatric examination; the report included a diagnosis of PTSD.

In September 1992, the RO received the veteran's report of his
inservice stressors. He reported arriving in Vietnam in November
1961 and participated in operations between 1961 and 1962.

In denying service connection the RO noted that the service records
failed to show that the veteran served in Vietnam. It was also
noted that while the veteran claimed to have served in Vietnam
between 1961 and 1962, he did not enlist in active service until
1963.

Records submitted after the September 1992 rating decision include
written statements of the veteran, duplicate copies of VA medical
records, and more current VA clinical records. After a review of
the record, the Board concludes that this evidence is not new and
material. Accordingly, the claim is not reopened.

The veteran's statements add nothing probative to the record that
was not previously considered in 1992, as he offered very little in
terms of reporting his contentions. The veteran's most recent
statements essentially recount his earlier statements. They are in
essence cumulative and redundant. He continues to maintain that he
received wounds while serving in combat in Vietnam. The Court has
set forth guidelines regarding the credibility to be accorded to
the additional evidence submitted in a claim for service connection
based on finality. In particular, the Court has held that in
determining the issue of whether the additional evidence is
submitted is new and material, the credibility of the evidence must
be presumed. Justus v. Principi, 3 Vet.App. 510, 512-513 (1992).
However, in this case the service records clearly show that the
veteran was not in the military at the

9 -

time he claimed to have experienced his stressors. Moreover, the
records do not show that he ever engaged in combat or, for that
matter, served in Vietnam. Moreover, the veteran's statements are
not competent evidence to establish the etiology of his current
complaints. Medical diagnosis and causation involve questions that
are beyond the range of common experience and common knowledge and
require the special knowledge and experience of a trained
physician. Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992);
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993). The Court has also
held that lay assertions of medical causation cannot suffice to
reopen a claim under 38 U.S.C.A. 5108. See Moray v. Brown, 5
Vet.App. 211, 214 (1993).

The Board also considered the duplicate copies of VA medical
records. Duplicate copies of records previously considered, such as
the copies of VA medical records, are not considered "new"
evidence. As they have been previously considered, they do not add
to the evidentiary picture.

The additionally submitted VA medical records show that the veteran
is receiving continued treatment for his disability without
comments regarding the etiology of his disease. It is noted that VA
continues to diagnose PTSD, however, in this case it appears that
the diagnoses are based on the veteran's history. "[A]ppellant's
own recitations of his medical history do not constitute new and
material evidence sufficient to reopen his claim." Reonal v. Brown,
5 Vet. App. 458, 461 (1993). A physician's statements are not new
and material evidence where they are based on a recitation of
history and not on an independent review of the records. This is
particularly true where there is no indication that the physician
formed his opinion on a basis separate from the appellant's
recitation of his medical and service background and there is no
indication that the physician reviewed the veteran's service
medical records or other relevant document which would enable the
physician to form an opinion as to service connection based on
independent grounds. Blackburn v. Brown, 8 Vet. App. 97, 103 (1995)
(citing Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Knightly v.
Brown, 6 Vet. App. 2220, 205-06 (1993); and Reonal v. Brown, 5 Vet.
App. 45 8, 460-61 (1993)).

- 10-

As none of the evidence added to the record since the RO decision in 1992,
either by itself or in the context of all the evidence, both old and new,
provides medical evidence reflecting a clear diagnosis of PTSD related to
military service, the Board concludes that the additional evidence does not
constitute new and material evidence sufficient to reopen the claim for
service connection for PTSD. Therefore, the RO decision in September 1992
remains final, and the claim is not reopened.

ORDER

The appeal regarding the issue of whether new and material evidence had been
submitted to reopen a claim of entitlement to service connection for malaria
is dismissed.

The appeal regarding the issue of an increased evaluation for the
postoperative residuals of a right ulnar nerve injury is dismissed.

The appeal regarding the issue of entitlement to a total rating based on
hospitalization for service connected disabilities under the provisions of 38
C.F.R. 4.29 is dismissed.

New and material evidence not having been submitted to reopen a claim of
entitlement to service connection for PTSD, the benefits sought on appeal are
denied.

MARY GALLAGHER 
Member, Board of Veterans' Appeals

- 11 - 

